      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 1 of 20




Michael W. Homer (#1535)
Jesse C. Trentadue (#4961)
Sarah Jenkins Dewey (#15640)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-7300
Facsimile: (801) 532-7355
E-Mail: mhomer@sautah.com
E-Mail: jesse32@sautah.com
E-Mail: sjenkins@sautah.com

Attorneys for Davis County Defendants

                         UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION
                                          :
 SUSAN JOHNSON, for herself and on behalf : DAVIS COUNTY AND SHERIFF
 of minor child X.H., MR. HAYES, and the  : TODD RICHARDSON’S REPLY
 ESTATE OF GREGORY HAYES,                 : MEMORANDUM IN SUPPORT
                                          : OF MOTION FOR SUMMARY
       Plaintiffs,                        :          JUDGMENT1
                                          :
 DAVIS COUNTY, SHERIFF TODD               :   Civil No. 1:18-cv-00080-DB
 RICHARDSON, DANIEL LAYTON, JOHN :
 DOES 1-5,                                :        Judge Dee Benson
                                          :
       Defendants.                        :      ORAL ARGUMENT
                                          :          REQUESTED
                                          :




       1
          Dkt. 74. Plaintiffs stipulated to the dismissal of their punitive damages claim against
Davis County, and to dismissal of their claims against former Sheriff Richardson in his official
capacity. Dkt. 83, p. 36.

                                                 1
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 2 of 20




                                REBUTTAL TO PLAINTIFFS’ FACTS

       A.       Plaintiffs’ Responses:

       Defendants supported their Motion with 160 paragraphs of facts. Plaintiffs only dispute a

few of them. The facts they did not dispute or otherwise conceded are: (1) Hayes had been

incarcerated many times at the Jail and given back his Clonazepam and Buprenorphine upon

release without incident;2(2) Hayes told Officer Arnell that he had taken three Clonazepam

tablets and two Tylenol tablets but he did not tell her that he had taken Buprenorphine and

Olanzapine;3(3) Hayes’ prescribed dosage of Clonazepam was 1-2 pills as needed for anxiety;4

(4) neither Arnell nor Herndon could possibly have told the Jail’s staff that Hayes had also taken

both Buprenorphine and/or Olanzapine because they did not know;5 (5) on the evening of

December 13, 2017, Hayes was not going through withdrawal;6 (6) it is common for Utah a jail

not to have a member of the facility’s medical staff present at booking;7 (7) Baer, based upon her

training and experience, used her “sound judgment” to determine if someone was too intoxicated

to be booked into the Jail without a medical evaluation, which included the detainee being able

to walk on their own and answer her questions;8 (8) Hayes had two pill bottles in his possession

on intake, an empty bottle of Clonazepam and an over-the-counter bottle of Tylenol PM




       2
           Statement of Facts ¶¶6 and 8.
       3
           Id. ¶41.
       4
           Id. ¶42.
       5
           Id. ¶¶57-58.
       6
           Id. ¶60.
       7
           Id. ¶75.
       8
           Id. ¶95.

                                                2
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 3 of 20




containing pills;9 (9) people frequently experience sleep apnea when taking sleeping

medications, it is not a hospital emergency, it is a common problem in jails, and typically treated

by waking the inmate and reposition them to enhance their airways; 10 (10) Hayes never told

Officer Arnell, his probation officer Herndon or Sergeant Baer all of the medications that he had

taken;11 (11) the levels of medication found in Hayes’ blood at autopsy were not extremely

elevated;12 (12) preceding Hayes’ death, his vital signs were checked twice by medical staff and

found to be within normal limits;13 (13) the Clonazepam bottle showed that the prescribed

dosage was 1-2 tablets as needed;14 (14) Hayes told Baer that he had taken only a normal dose of

his anxiety medication, Clonazepam;15 (15) Hayes never told Baer that he had taken Tylenol ;16

(16) many people are booked into the Jail with empty prescription medication bottles in their

possession;17 (17) Baer and the other Jail staff who interacted with Hayes did not know that he

had been released from the Jail earlier that day with 23 tablets of Clonazepam and 19 tablet so

Buprenorphine;18 (18) no one told the Jail staff that Hayes had taken Clonazepam,

Buprenorphine and Olanzapine along with Tylenol; 19 (19) the Jail’s staff reasonably attributed

Hayes’ drowsiness to the medication he had taken and his difficulty breathing and skin


       9
          Id. ¶97.
       10
           Id. ¶¶143-145.
       11
           Id. ¶147.
       12
           Id. ¶148
       13
           Id. ¶¶122 and 129.
       14
           Id. ¶98a.
       15
           Id. ¶98b.
       16
           Id.¶98e.
       17
           Id. ¶98d.
       18
           Id. ¶98h.
       19
           Id. ¶98g.

                                                 3
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 4 of 20




discoloration to sleep apnea; 20 (20) Hayes’ death resulted from respiratory failure caused by the

combined depressant effects upon his Central Nervous System of the medications he had taken,

the normal deep-sleep he would have experienced around 5:00 AM, his breathing difficulties and

his increased sensitivity to Buprenorphine, Clonazepam and Olanzapine due to having

discontinued the use of these medications while incarcerated;21 and (21) without the overall

depressant effect upon his Central Nervous System caused by all of the foregoing factors, the

levels of Buprenorphine and Clonazepam found in Hayes’ blood at autopsy would not have

proven fatal to him.22

       B.      Objections:

       In their response to Statement of Facts submitted by Defendants’ in support of their

Motion for Summary Judgment, Plaintiffs attempt to manufacture a case of deliberate

indifference based upon facts which, even if those facts were undisputed and they are not, are

irrelevant. Plaintiffs, for example, claim that Defendants’ purported failure to comply with the

American Correctional Association (“ACA”) and the National Commission on Correctional

Health Care (“NCCHC”) standards on jail admissions and inmate health care as well as the Jail’s

policies on these same matters constitutes deliberate indifference. The ACA and NHCCHC are

voluntary organizations devoted to improving the corrections system.23 Their proposed


       20
           Id. ¶142.
       21
           Id. ¶161a.
        22
           Id. ¶161b.
        23
           See:
http://www.aca.org/ACA_Prod_IMIS/ACA_Member/About_Us/Our_History/ACA_Member/Ab
outUs/AboutUs_Home.aspx?hkey=0c9cb058-e3d5-4bb0-ba7c-be29f9b34380 and
https://www.ncchc.org/

                                                 4
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 5 of 20




standards and recommendations are without the force of law as are the Jail’s own policies.

Defendants’ failure to implement and/or to observe these standards or policies do not provide the

foundation for a civil rights violations,24 which even Plaintiffs’ correctional expert, Tom Green,

conceded when he admitted in his expert report that the ACA and/or NCCHC standards “ARE

NOT CONSTITUTIONALLY REQUIRED.” 25

       Plaintiffs also attempt to fabricate a deliberate indifference claim against Defendants

based upon medical malpractice or negligence by asserting that the Jail’s correctional staff was

negligent in responding to Hayes’ medical needs, including booking him into the Jail, and that

the staff’s acts or omissions are somehow imputed to Defendants, which is likewise irrelevant.

These facts are irrelevant because: (a) medical malpractice does not rise to the level of a civil

rights violation;26 (b) negligence, including gross negligence, will not support a civil rights

claim;27 and (c) the acts and omissions of the correctional staff, who are non-parties, cannot be

imputed to Defendants because there is no vicarious liability under § 1983.28


       Therefore, Plaintiffs’ responses to the following paragraphs of fact set forth by

Defendants in their Motion are irrelevant for one or more of the above stated reasons: 12, 30, 33,

56, 59, 61, 63, 67, 68, 69, 72, 76, 79, 105, 106, 108, 110, 111, 113, 119, 124, 130, 133, and



       24
           See Davis v. Scherer, 468 U.S. 183, 194-96 (1984); Herring v. Keenan, 218 F.3d 1171,
1180 (10thCir. 2000); Smith v. Freland, 954 F.2d 343, 347 (6th Cir. 1992). The fact that
Plaintiffs are even advancing this theory means that Richardson should be entitled to qualified
immunity as a matter or law since it has never been heretofore established that the violation of
national standards or a jail’s internal policies would constitute a §1983 violation.
        25
           Green Report, Dkt. 77-12, p. 2 (emphasis added).
        26
           See Riddle v. Mondragon, 83 F.3d 1197, 1203 (10th Cir. 1996).
        27
           See Barrie v. Grand County, 119 F.3d 862, 869 (10th Cir. 1992).

                                                  5
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 6 of 20




146a,b,d,e,g,h,j. Defendants will not speak further to Plaintiffs’ responses to these particular

paragraphs other than to state that as set for in their Motion for Summary Judgment,29 these facts

were fully supported by the cited record and undisputed.


       C.       Defendants’ Rebuttal:


       With respect the paragraphs of fact that Plaintiffs attempt to contest, each is summarized

below, and will be followed by a summary of Plaintiffs’ “Response” and Defendants’

“Rebuttal,” including any objections to Plaintiffs’ response.


       7.       The Jail=s medical staff noted that the prescribed doses of Hayes’ medications

were not high enough to cause him problems with withdrawal. Response: Disputed. Upon his

incarceration in October of 2017, Hayes told the medical staff that he was experiencing

withdrawal. Rebuttal: Irrelevant. It is undisputed that Hayes was not experiencing withdrawal

from medication when rebooked into the Jail on the evening of December 13, 2017.

                                            *    *     *

       27.      There is no evidence as to how long Hayes had been waiting for Andrew or if he

met anyone prior to Andrew’s arrival at the Jail, which is significant because one of the drugs

that contributed to his death was AOlanzapine@ about which no one had any knowledge.

Response: Disputed. There is no evidence that Hayes obtained Olanzapine from anyone.

Rebuttal: Irrelevant. Olanzapine was not one of the medications returned to Hayes when he was

released from Jail. Hayes clearly had taken Olanzapine and it contributed to his death.


       28
            See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

                                                 6
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 7 of 20




                                           *     *    *

       43.      Hayes did NOT take all twenty-one of the Clonazepam tablets that he had in his

possession when release from the Jail a few hours earlier. Response: Disputed. Andrew Hayes

never identified the unconsumed pills that he found after his brother was arrested. Rebuttal:

Irrelevant. The medication levels found in Hayes’ blood at autopsy were not extremely elevated,

even 20mg of Clonazepam is not a lethal dose, and the level of Clonazepam found in Hayes’

blood was also not consistent with his having consumed the entire bottle.30

                                           *     *    *

       55.      Arnell did not inform any of the Jail staff about having considered taking Hayes

to the hospital. Response: Baer never questioned Arnell about Hayes, which is contrary to both

the Jail’s written policy and the ACA and NCCHC national standards.       Rebuttal: Irrelevant.

Baer never saw Arnell because Herndon brought Hayes into booking. The purpose of having the

booking officer speak with the arresting officer is to find out “whether or not the person has used

drugs, and he might know the specific drugs used,31 and Arnell did not know that Hayes had also

taken Buprenorphine or Olanzapine so Baer would have learned nothing by speaking with her.

                                           *     *    *

       57.       Hayes told no one that he had also taken Buprenorphine and/or Olanzapine.

Response: Undisputed that Hayes never disclosed that he had taken Buprenorphine and

Olanzapine. But this fact would not have altered Baer’s screening of Hayes since he told her


       29
            Dkt. 74 at pp. 8-42.
       30
            Tubb Dec., Ex-C ¶¶20 and 25.
       31
            Policy 405.01(M), Ex-K.

                                                 7
       Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 8 of 20




that he taken 16mg of Clonazepam, which was more than 16 times his normal dose. Rebuttal:

Irrelevant. This is also speculation as to what effect this knowledge would have had upon Baer’s

decision to admit Hayes into the Jail. What is not speculation, however, is that Hayes told Baer

that he had taken his normal dose of Clonazepam; that he met all of the criteria for admission

without a medical screen in that Hayes could walk, talk, and answer her questions; and did not

exhibit signs, symptoms or other indications that he needed a medical evaluation.

                                           *      *      *

       71.      If the Jail refuses to accept every incoming inmate because he or she was under

the influence of drugs or alcohol, then very few people would be going to jail, which is why the

correctional staff at the Jail are trained how to assess an incoming inmate under the influence of

drugs or alcohol for acceptance. Response: Disputed. The Jail can accept intoxicated inmates

provided that they are medically screened and monitored in accordance with the national

standards. Correctional staff also receive no training on how to medically screen inmates.

Rebuttal: Irrelevant. Correctional staff, who are not health care providers, are not trained on

how to medically screen a detainee for admission to the Jail, but they are trained on how to

screen an intoxicated detainee for referral to the medical unit for further examination before

admission. As part of its unwritten policies, the Jail had criteria for booking offers to use in

assessing whether an intoxicated person should be referred to the facility’s medical staff prior to

his or her admission into the Jail,32 and the criteria for admission without a medical evaluation

was whether the inmate could walk, talk on his or her own and answer the booking officer’s


       32
             Baer Depo., Ex-G, at 8-12.

                                                  8
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 9 of 20




questions. If the detainee did not meet all of these requirements, medical was called.33

                                              *     *    *

          73.      Prior to Hayes= death, there had never been an inmate having gone through this

screening process who died of an overdose in the Jail; hence there was no reason for Defendants

to suspect that the Jail=s booking policies and procedures, including the training given the staff,

were constitutionally deficient. Response: Disputed. There have been eight inmate deaths

between January 1, 2014 through December 31, 2017. Rebuttal: Irrelevant. Other than Hayes,

none of these deaths were due to a drug overdose,34 and with respect to training, Plaintiffs have

the burden to prove a history of tortious conduct (i.e., prior deaths due an overdose) so as to put

Defendants on actual or constructive notice that their screening procedure were substantially

certain to result in Hayes’ overdose and death,35 which they have not done.

                                              *     *    *

          84.      Herndon testified that during booking Hayes was not disoriented either when

walking or talking, and that he could stand. Response: Disputed. Officers described Hayes as

being obviously under the influence of drugs at booking, “struggling to follow simple commands

and would fall asleep while taking to screening officers.” Rebuttal: Irrelevant. It is undisputed

that Hayes was obviously under the influence of drugs or alcohol when booked into the Jail.

However, it is also undisputed that although lethargic Hayes “walked in under his own power


          33
                Id.at 12-13. See also Layton Depo., Ex-N, at 17; Richardson Depo., Ex-M, at 18, 36
and 39.
          34
          See Supplemental Response to Interrogatory No 18, Exhibit 1 hereto.
          35
         Bryson v. City of Oklahoma City, 627 F.3d 784, 789(10th Cir. 2010). In the case of
Richardson, Plaintiffs had to show actual notice because the constructive notice applies only to

                                                    9
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 10 of 20




and answered the booking officer’s questions.” 36 Furthermore, Plaintiffs claim that Hayes was

falling asleep during booking and struggling to follow simple commands is not true. What

Plaintiffs have cited to support this fact is how Hayes appeared at approximately 1:00 AM on the

morning of December 14, 2017, when Nurse Layton attended to him for sleep apnea.37

                                           *    *     *

    94.     Hayes told Baer that he had taken a normal dose of his medication, Clonazepam.

Response: Disputed. Hayes told Baer that he had taken two anxiety medications, including 16

mg of Clonazepam when the prescription bottle in his possession showed that his normal dosage

was 1 mg. Hayes stated drug consumption, therefore, was 16 time his normal daily dosage.

Rebuttal: Irrelevant. The 1 mg dosage was taken from another prescription given the Hayes in

May of 2017, and it was 1 mg as needed, not his daily dosage of that drug,38 which Hayes told

Baer was “16mg of medication for anxiety every day.” 39 The dosage on the bottle of

Clonazepam in Hayes’ possession when booked into the Jail on December 13, 2017, was 1-2

tablets as needed and not per day as Plaintiffs claim.40 The record likewise does not support

Plaintiffs’ claim that Hayes told Baer that he had taken two difference anxiety medications. 41

                                           *    *     *




municipal defendants. See Farmer v. Brennan, 511 U.S. 825, 840-41(1994).
      36
         Hatfield Report, Ex-B, HAY000050.
      37
         Reid Report, Ex-B, HAY000039.
      38
         Drug Record, Ex-B, HAY000007.
      39
         Baer Report, Ex-L. (emphasis added).
      40
         Arnell Report, Ex-F p.3.
      41
         Baer Depo., Ex-G p. 24.

                                                10
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 11 of 20




       96.      The Jail security video camera in the booking area has been physically filed of

record.42 It shows that Hayes was able to walk on his own, answer Baer=s questions, and even

bend down to remove and put back on his shoes and socks during a search. Response: “The

video speaks for itself.” Rebuttal: The videotape clearly and conclusively rebuts Plaintiffs’

claim that Hayes was so intoxicated at booking that he should have been either sent to the

emergency room or given an immediate medical screening prior to his admission into the Jail.

In other words, notwithstanding Plaintiffs’ experts’ opinions, Hayes’ condition at booking is as

shown on that videotape.43

                                           *       *       *

       98c.     Hayes told Baer that he had taken 16 milligrams of Clonazepam,44 and that this

was his Anormal dose@. Response: Baer had no medical training and the significance of having

consumed 16 mg of Clonazepam would not have been obvious to her. Hayes’ normal daily

dosage was 1 mg and he also had in his possession an empty bottle of Tylenol PM. Baer should

also have known that Hayes obviously did not take his normal dosage of Clonazepam because he

was returned to Jail for having abused his prescription medication. Rebuttal: Irrelevant. The

bottle of Tylenol PM was not empty.45 See also rebuttal to paragraph 94 above regarding dosage.

                                               *       *   *

       146c. The amount of medication that Hayes told Baer and others that

he had taken would not have alerted an officer, nurse or layperson to take him to the hospital.


       42
            Dkt. 67.
       43
            Exhibit 2 hereto are instructions for viewing the Jail’s videotapes. (Dkt. 67 and 68).
       44
            Baer Depo., Ex-G p.3; Baer Report, Ex-L.

                                                   11
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 12 of 20




Response: Disputed. Hayes should have been medically screened in accordance with national

standards and Jail policy. The correctional staff also should have sent Hayes to the hospital

once he exhibited blue skin and difficulty breathing because these were symptoms of an

overdose. Rebuttal: Irrelevant. There is also no evidence that Hayes’ symptoms were consistent

with those of an overdose; whereas the evidence is undisputed that his symptoms were consistent

with sleep apnea.

                                           *     *     *

                146f. Hayes failed to appropriately notify the Jail=s custody and nursing staff of

the drugs he had taken, which resulted in his death. Response: Undisputed. However,

intoxicated persons are “not the most reliable sources of information.” Baer also did not speak

with Officer Arnell about Hayes’ drug consumption, which was against Jail policy as well as

national standards, and she should likewise have had Hayes medically screened pursuant to

national standards and Jail policy. Rebuttal: Irrelevant. Arnell did not bring Hayes into the

booking area. Hayes never told Arnell, or anyone, about the Buprenorphine or Olanzapine that

he had taken. Thus, if she had spoken with Arnell, Baer would not have heard about any of the

other medications ingested by Hayes.

                                           *     *     *

       146i. There is no evidence that having taken Hayes’ vital signs every

30-minutes and housing him in the Jail=s medical unit would have changed the outcome.

Response: Disputed. Dr. Starr opines that Hayes’ death was easily preventable in a monitored


       45
            Farmington Police Report, Ex-A, HAY000086.

                                                12
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 13 of 20




setting with appropriately trained staff. Rebuttal: Irrelevant. Dr. Starr’s opinion is also

conclusory and, therefore, should not be considered by the Court.

                                           *     *     *

       156.    Hayes also had a history of breathing difficulties, including sleep apnea and

airway obstruction. Response: Disputed. This fact is not supported by the record actually cited

by Defendants. Rebuttal: Plaintiffs are correct. The correct citation is: Hanson Dec, Ex-O, ¶14.

In addition, Dr. Tubbs stated that Layton correctly diagnosed and treated Hayes for sleep

apnea.46

                        REBUTTAL TO PLAINTIFFS’ STATEMENT
                              OF ADDDITIONAL FACTS

       As additional facts, Plaintiffs incorporate by reference the facts submitted by them in

support of their Cross-Motion for Summary Judgment. In response, Defendants’ incorporate by

reference both their objections to those facts and responses to those facts contained in the

Memorandum submitted in opposition to Plaintiffs’ Cross Motion for Summary Judgment.47

                                          ARGUMENT

       I.      Davis County is Not Liable for the Violation of Hayes’ Constitutional Rights.

       Plaintiffs must prove both that Davis County “executed a policy or custom” and that

policy or custom “caused [Hayes] to suffer deprivation of constitutional or other federal

rights.”48 “A municipal policy or custom may take the form of . . . an informal custom


       46
          Tubbs Dec., Ex-C && 29 and 39.
       47
          Opposition to Plaintiffs’ Motion for Partial Summary Judgment, Dkt. 82.
       48
          Spradley v. LeFlore Cty. Detention Ctr. Pub. Trust Bd., 764 Fed. Appx. 692, 703 (10th
Cir. 2019) (quoting Moss v. Kopp, 559 F.3d 1155, 1168 (10th Cir. 2009)).

                                                13
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 14 of 20




‘amount[ing] to “a widespread practice that, although not authorized by written law or express

municipal policy, is so permanent and well settled as to constitute a custom or usage with the

force of law”’. . . or the ‘failure to adequately train or supervise employees, so long as that

failure results from deliberate indifference to the injuries that may be caused.’”49

        Plaintiffs only alleged that Davis County failed to train or supervise employees,50 but in

their Opposition to Motion for Summary Judgment, they argue that the County had an informal

custom.51 They do not, however, address the second element of municipal liability—that this

custom was unconstitutional and therefore violated Hayes’ rights—nor could they because

“custom” mean an act that, although not formally approved by an appropriate decision maker,

has such widespread practice as to have the force of law.52 To establish municipal liability under

the theory of an informal custom or practice, a plaintiff must prove: (1) The existence of a

continuing, persistent and widespread practice of unconstitutional misconduct by . . . employees;

(2) Deliberate indifference to or tacit approval of such misconduct by the . . . policymaking

officials . . . after notice to the officials of that particular misconduct; and (3) That the plaintiff

was injured by virtue of the unconstitutional acts pursuant to . . . custom and that the custom was

the moving force behind the unconstitutional acts.”53

        Rather than proof, Plaintiffs argue that “Davis County operated under an informal policy


        49
          Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010)(citation omitted).
        50
          Dkt. 27.
       51
          Dkt. 83 at 26 – 28.
       52
          Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157, 1177 (10th Cir. 2003).
       53
          Christiansen v. West Valley City, 2015 WL 3852647, No. 2:14-CV-25, at *3 (D. Utah
June 22, 2015) (quoting Gates v. Unified Sch. Dist. No. 449 of Leavenworth Cty., Kan., 996 F.2d
1035, 1041 (10th Cir. 1993)).

                                                   14
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 15 of 20




of screening intoxicated inmates without the use of medically trained staff, refusing to medically

assess these inmates, and then failing to regularly monitor the inmates upon admission.”54 And

they further assert that “these screening processes” were “widespread,” without further

analysis.55 Neither of these statements amounts to evidence of an informal policy resulting in a

violation of Hayes’ constitutional rights, however.

       What Davis County had — as explained in its Motion for Summary Judgment

—were policies about what admitting deputies should look for in intoxicated individuals brought

to the Jail. Signs and symptoms such as “confusion or disorientation, hallucination or delirium,

inability to stand or walk, slurred speech, very rapid or shallow breathing, lethargy, severe

agitation or aggressiveness, sudden collapse, dilated or pinpoint pupils, restlessness, track or

needle marks on arms or legs, and feelings of being very hot or very cold” would signal a

booking officer that the inmate needed to be looked at and cleared by a physician. Officers were

instructed to use their “judgment and common sense,” and to follow the walk, talk and

understand criteria, which is what Baer did when Hayes was booked. She knew him well from

his previous incarceration, and she testified that he met all of the criteria for admission without a

medical screening: was able to walk on his own, answer her questions, and did not show any

signs or symptoms of needing a physician’s evaluation is supported by video evidence.

       The Tenth Circuit made a crucial distinction in Martinez v. Beggs as to the level of

intoxication where it becomes unconstitutional to book an inmate. 56 In a prior case, Garcia v.


       54
            Dkt. 83 at 26.
       55
            Id.
       56
            563 F.3d 1082 (10th Cir. 2009).

                                                 15
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 16 of 20




Salt Lake County, 57 the Court had upheld a jury verdict that found section 1983 liability “based

on deliberate indifference of the county policy of admitting unconscious [and intoxicated]

persons into the jail and the jail’s medical staff deficiencies.” The Martinez Court noted that

“Garcia was unconscious for many hours [and defendants] took no action to attend to his obvious

medical needs.” In Martinez, the individual “was conscious, on his feet, argumentative, and

cognizant that he was being arrested,” exhibiting “characteristics that are common to many

intoxicated individuals.” Despite being intoxicated, “[n]othing in the record indicate[d] that [the

individual] exhibited symptoms that would predict his imminent heart attack or death.” 58

Simply being intoxicated was not sufficient symptoms to predict the arrestee’s death and so it did

not violate his constitutional rights to admit him to Jail without medical screening.

       Defendants addressed Plaintiffs’ failure to train or supervise allegations in their Motion

for Summary Judgment. A “municipality’s culpability for a deprivation of rights is at its most

tenuous where a claim turns on a failure to train.”59 “To satisfy the statute, a municipality’s

failure to train its employees in a relevant respect must amount to ‘deliberate indifference to the

rights of persons with whom the [employees] come into contact.’”60 Plaintiffs only allege a lack

of training, not that the training amounted to deliberate indifference. Nor do they explain how a

lack of training caused a deprivation of Hayes’ constitutional rights.

       Plaintiffs must also show that the custom or lack of training was the cause of the alleged

deprivation of Hayes’ constitutional rights. Not only have Plaintiffs failed to show sufficient


       57
          768 F.2d 303(10th Cir. 1985).
       58
          Martinez, 563 F.3d at 1091.
       59
          Connick v. Thompson, 563 U.S. 51, 61 (2011).

                                                 16
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 17 of 20




evidence of an informal custom or a failure to train, they have failed to show that these alleged

policies were the cause of a deprivation of Hayes’ constitutional rights. Plaintiffs argue, too, that

the County was deliberately indifferent to Hayes’ serious medical needs because it “refused to

fulfill its gatekeeper role despite the substantial risk to intoxicated inmates.”61 But gatekeeper

liability is not municipal liability. It applies to individuals and requires the same subjective

component of the deliberate indifference analysis. Thus, “[t]he subjective element ‘requires the

plaintiff to present evidence of the prison official’s culpable state of mind.’ . . . ‘Gatekeeper’

prison officials may be liable for a deliberate indifference claim where they intentionally deny or

delay access to medical care, or intentionally interfere with treatment.”62 Rather than a

gatekeeper role, the questions is whether a municipality “had actual or constructive notice that its

action or failure to act is substantially certain to result in a constitutional violation, and it

consciously or deliberately chooses to disregard the risk of harm.”63 Plaintiffs argue that the

“County’s failure to abide by its own policies (and national standards) put intoxicated inmates at

substantial risk and therefore constitutes deliberate indifference.”64 But again, this is not the

law,65 which Plaintiffs’ own expert admitted when he said that the ACA and NCCHC standards

“are not constitutionally required.”

        In an attempt to escape the opinion of their own expert, Plaintiffs argue that it was


        60
           Id. (Quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).
        61
           Dkt. 83 at 29.
        62
           Dawson v. Lloyd, 642 F. App'x 883, 884–85 (10th Cir. 2016) (citations omitted).
        63
           Bryson, 627 F.3d at 789.
        64
           Dkt. 83 at 29.
        65
           See Margheim v. Buljiko, 855 F.3d 1077, 1084 (10th Cir. 2017) (“Section 1983 does
not allow plaintiffs to create a federal case out of ‘every violation of state common law.’”

                                                   17
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 18 of 20




enough that the County knew inmates would be presented to the Jail in an intoxicated state and

that the violation of Hayes’ constitutional rights was a “highly predictable or plainly obvious

consequence” of not medically screening intoxicated inmates as they were booked.66 But

Plaintiffs ignore the fact that eighty percent of inmates are intoxicated when they are booked,67

and there is no evidence that, other than Hayes, any of them died of an overdose. They also

ignore that Jail policy tasked deputies with looking for signs and symptoms of distress in an

intoxicated inmate; to follow the walk, talk and respond to questions criteria for booking without

a medical evaluation; and that the booking officer did not see any signs or symptoms that raised

an alarm about admitting Hayes.

       II.     Sheriff Richardson is Entitled to Summary Judgment.

       Plaintiffs must “show an ‘affirmative link’ between” Richardson’s actions or failure to

act and the alleged violation of Hayes’ constitutional rights.68 Plaintiffs, therefore, must show

“(1) personal involvement; (2) causation; and (3) state of mind.”69 To do this, Plaintiffs cherry

pick the policies that they believe Richardson should have enforced and Deputy Baer should

have followed when Hayes was booked.70 A violation of these policies, however, is irrelevant to

the issue of Richardson’s alleged deliberate indifference. Yet, the fact that these policies existed



(quoting Pierce v. Gilchrist, 359 F.3d 1279, 1285 (10th Cir. 2004)).
        66
           See Bryson, 627 F.3d at 789.
        67
           See Richardson Depo., Ex-M at 20–21,
        68
           See Perry v. Durborow, 892 F.3d 1116, 1121 (10th Cir. 2018) (citation omitted).
        69
           Id. (citation omitted).
        70
           To support their premise that “Sheriff Richardson can be liable for his conduct
(creating policies),” Plaintiffs quote Nordwall v. PHC-Las Cruces, Inc. Although the language in
Nordwall seems appropriate, the case makes clear that it is describing deliberate indifference
under the Rehabilitation Act—not a § 1983 claim. See 960 F. Supp. 2d 1200, 1217 (D.N.M.

                                                 18
      Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 19 of 20




is relevant to the issue of deliberate indifference insofar at these policies address the screening

and admission of intoxicated detainees, which means that there was no deliberate indifference

because policies were in place.

         Plaintiffs must also show that Richardson (1) was “aware of facts from which the

inference could be drawn that a substantial risk of harm exist[ed]”; (2) “actually drew that

inference”; and (3) was “aware of and fail[ed] to take reasonable steps to alleviate that risk.”71

To do this, Plaintiffs argue that Hayes’ death from mixed drug toxicity was a “highly

predictable” outcome of Richardson’s failure to require medical screening of all intoxicated

inmates at booking. But they offer no evidence that it was highly predictable or that Richardson

had any information from which to draw such an inference. Richardson estimated that eighty

percent of inmates are intoxicated at booking,72 and he implemented policies to address the

problem. Moreover, there is no evidence that, other than Hayes, an intoxicated inmate died or

even had medical complications when admitted under the Jail’s screening policies.

                                           CONCLUSION

         Summary Judgment should be entered as requested by Defendants, and the Court should

decline to exercise its supplemental jurisdiction over Plaintiffs’ Third Case of Action.

         DATED this 23rd day of June, 2020.

                                                       SUITTER AXLAND, PLLC

                                                         /s/ Michael W. Homer
                                                       Attorneys for Davis County Defendants


2013).
         71
              Keith v. Koerner, 843 F.3d 833, 848 (10th Cir. 2016).
         72
              See Richardson Depo., Ex-M p. 20-21.

                                                  19
     Case 1:18-cv-00080-DB-DAO Document 88 Filed 06/23/20 Page 20 of 20




                            CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of June, 2020, I electronically filed the
foregoing document with the U.S. District Court for the District of Utah. Notice will
automatically be electronically mailed to the following individual(s) who are registered
with the U.S. District Court CM/ECF System:

 Daniel M. Baczynski, Esq.
 Tad D. Draper, Esq.
 Law Offices of Tad D. Draper, P.C.
 12339 South 800 East, Suite 101
 Draper, Utah 84020
 Dbaczyn2@gmail.com
 Legaljustice3@gmail.com
 tdrapertad@gmail.com
 Attorneys for Plaintiffs

                                           /s/ Michael W. Homer




                                            20
